United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                  September 7, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-20978
                         Summary Calendar


                         BETTY JEAN BLOCK,

                                               Plaintiff-Appellant,

                              versus

                   KELLY SERVICES, INC.; Et Al;

                                                        Defendants,

                       KELLY SERVICES, INC.,

                                               Defendant-Appellee.


 Appeal from the United States District Court for the Southern
                        District of Texas
                          (4:04-CV-2326)


Before DAVIS, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Betty Jean Block appeals the summary judgment awarded Kelly

Services, Inc.   Block claims Kelly Services violated Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, by taking adverse

employment actions against her in retaliation for assisting a Tecom

employee with a sexual harassment claim when Block and the Tecom

employee were placed at Exxon Mobil.   AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    I.

     Block began working for Kelly Services, a temporary staffing

agency, in 1997 and was assigned to work at an ExxonMobil refinery.

From March 2001 through July 2003, she worked as administrative

assistant    to   Charles      McClosky,     Exxon’s   Manager   of    the

Training/Maintenance Department.          While Block did so, Tecom, an

onsite maintenance contractor, supplied ten of its employees to

work at Exxon.    Block, who never worked for Tecom or Exxon, had no

authority over the Tecom employees; she was, however, responsible

for reporting to McClosky any problems she saw or that were brought

to her attention by Tecom employees.

     Several Tecom employees individually told Block they were

being harassed by Anthony Taft, another Tecom employee.               Block

stated McClosky encouraged her to bring forward such complaints and

that no adverse employment action was taken when she did so.            In

April 2003, Keri Joseph, another Tecom employee, complained to

Block she was being harassed by Taft. (Joseph was the fourth Tecom

employee to do so.)

     As she did for the previous three complaints, Block forwarded

Joseph’s complaint to McClosky.          He told Block to inform Joseph

(whose identity McClosky did not yet know) that she could talk to

him about the issue.        Block also twice emailed Tecom’s human

resources     representative     about      Joseph’s   allegation;    that

representative informed Block she would handle the incident going

forward.    In addition, McClosky:       updated Block regarding steps he

                                     2
had taken to handle the situation; and told Block not to have

further contact with Tecom employees regarding the Joseph incident.

       Block then had two more conversations with Joseph about the

incident.   During the first conversation, Joseph told Block no one

from Tecom had contacted her, which Block reported to McClosky.

McClosky told Block Tecom had assured him the company investigated

the matter but could not substantiate Joseph’s allegation. He also

told Block a Tecom employee had filed a complaint with Exxon,

alleging Block was spreading rumors about Taft. She was again told

not to discuss the Joseph matter.

       The next day, Block first contacted Kelly Services about the

matter, reporting both Joseph’s harassment claim and Taft’s claim

about Block.      Block then met with the Kelly Services area manager

and its Exxon on-site representative.            They told her:    she should

have   reported     the   incident   to   them   sooner;   and    it    was   not

appropriate    to     contact    another     company’s     human       resources

department.    Block was told not to discuss the Joseph matter with

anyone and not to contact the Tecom human resources department

again.

       Sometime after that meeting, Joseph informed Block she was

seeking legal advice.       Block then looked up the name of a lawyer in

the telephone directory and provided it to Joseph. After admitting

to Kelly Services supervisors she had given Joseph the name of an

attorney, Block was removed from her assignment at Exxon for

unprofessional conduct.

                                      3
     In June 2004, Block filed this action against Exxon and Kelly

Services.   Kelly Services moved for summary judgment in June 2005.

In September 2005, Block settled with Exxon.     Kelly Services was

granted summary judgment in October 2005.

                                 II.

     A summary judgment is reviewed de novo under Federal Rule of

Civil Procedure 56, using the same standard as the district court.

See, e.g., Baton Rouge Oil & Chem. Workers Union v. ExxonMobil

Corp., 289 F.3d 373, 376 (5th Cir. 2002).   Such judgment is proper

“if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law”.     FED.

R. CIV. P. 56(c).    Evidence is viewed in the light most favorable

to the non-movant.   E.g., Kee v. City of Rowlett, 247 F.3d 206, 210

(5th Cir.), cert. denied, 534 U.S. 892 (2001).      If a plaintiff

fails to prove an essential element of his claim, summary judgment

must be granted.     E.g., Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986).   The non-movant may not rest on the pleadings, but

rather must provide specific facts showing the existence of a

genuine issue for trial.    E.g., Ragas v. Tenn. Gas Pipeline Co.,

136 F.3d 455, 458 (5th Cir. 1998).

      To establish a Title VII retaliation claim, Block must first

establish a prima facie case, showing that:     (1) she engaged in


                                  4
protected activity; and (2) her employer took adverse employment

action against her (3) because of that activity.                     See Burger v.

Cent. Apt. Mgmt., Inc., 168 F.3d 875, 878 (5th Cir. 1999).                     As it

did   in   district      court,    Kelly       Services   concedes    Block    could

establish a prima facie case.

      Therefore, Kelly Services must demonstrate a legitimate, non-

discriminatory reason for Block’s termination.                     Shackelford v.

DeLoitte & Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999).                     If it

meets    its   burden,      the   burden   returns    to   Block     to    prove   the

proffered reason was a pretext, or, although not pretext, was only

one of the reasons she was fired, another being her protected

activity.      Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th

Cir. 2004).

      Obviously, insubordination can serve as a legitimate reason

for an employer to take an adverse employment action against an

employee.      E.g., Aldrup v. Caldera, 274 F.3d 282, 286 (5th Cir.

2001).         And,   for    summary-judgment         purposes,      the    evidence

establishes such action was taken against Block for failing to

follow orders to stop discussing the Joseph allegation because it

was being investigated by others.               As the district court noted, an

employer would, of course, violate Title VII if it ordered its

employees not to raise Title VII violations and then took an

adverse employment action against those who disobeyed that order.




                                           5
     Here,   however,   Kelly   Services   is   not   seeking   to   avoid

liability for Title VII by simply ignoring violations and ordering

its employees to do the same.     As the district court also noted,

when it was within Block’s job responsibilities, she reported

multiple harassment complaints without adverse consequences to her

(including first reporting Joseph’s complaint).        It was only after

ignoring directives that she no longer discuss the Joseph situation

because it was being handled by others that Kelly Services, as a

contractor seeking to avoid interfering with other contractors,

removed Block from her position at Exxon.

     It was unreasonable for Block to pursue the Joseph allegations

after she was: (1) informed others were handling the investigation;

and (2) directed not to talk about the matter.           See Douglas v.

DynMcDermott Petroleum Operations Co., 144 F.3d 364, 373 (5th Cir.

1998), cert. denied, 525 U.S. 1068 (1999) (balancing Title VII

interests with those of employer and holding conduct unprotected

where plaintiff-attorney’s otherwise protected conduct involved

breach of professional duties as attorney).           Kelly Services has

therefore demonstrated a legitimate, non-discriminatory reason for

removing Block from her assignment at Exxon.

     Accordingly, the burden shifts to Block to demonstrate that

reason was pretextual or part of a mixed-motive for Kelly Services’

decision. In the light of the summary-judgment record, Block fails

to do so.


                                   6
                         III.

For the foregoing reasons, the judgment is

                                             AFFIRMED.




                           7